

EXHIBIT 10.385


THE CHARLES SCHWAB CORPORATION
DEFERRED COMPENSATION PLAN II


(Effective December 9, 2004)
(Amended and Restated December 12, 2007)
(Amended and Restated October 23, 2008)
(Amended and Restated October 19, 2017)
(Amended and Restated December 13, 2017)


Table of Contents
ARTICLE 1: PURPOSE
1
1.1 Establishment of the Plan
1
1.2 Purpose of the Plan
1
ARTICLE 2: DEFINITIONS
1
2.1 Definitions
1
2.2 Gender and Number
3
ARTICLE 3: ADMINISTRATION
3
3.1 Committee and Administrator
3
ARTICLE 4: PARTICIPANTS
4
4.1 Participants
4
ARTICLE 5: DEFERRALS
4
5.1 Salary Deferrals
4
5.2 Deferrals of Bonuses, Commissions and Other Cash Incentive Compensation
5
5.3 Timing of Elections
5
5.4 Deferral Procedures
6
5.5 Election of Time and Manner of Payment
6
5.6 Accounts and Earnings
8
5.7 Maintenance of Accounts
9
5.8 Change in Control
9
5.9 Payment of Deferred Amounts
11
5.10 Payment on Certain Events
11
ARTICLE 6: GENERAL PROVISIONS
12
6.1 Unfunded Obligation
12
6.2 Informal Funding Vehicles
12
6.3 Beneficiary
12
6.4 Incapacity of Participant or Beneficiary
13
6.5 Nonassignment and Qualifying Domestic Relations Orders
13
6.6 No Right to Continued Employment
14
6.7 Tax Withholding
14
6.8 Claims Procedure Generally
14
6.9 Arbitration Following a Change in Control
15
6.10 Termination and Amendment
16
6.11 Applicable Law
17





i

--------------------------------------------------------------------------------





THE CHARLES SCHWAB CORPORATION
DEFERRED COMPENSATION PLAN II


ARTICLE 1: PURPOSE
1.1 Establishment of the Plan


Effective as of December 9, 2004, The Charles Schwab Corporation (hereinafter,
the "Company") established The Charles Schwab Corporation Deferred Compensation
Plan II (the "Plan"), as set forth in this document. This Plan shall apply to
cash compensation that is earned, deferred and accrued by eligible Participants
after December 31, 2004.
 
1.2 Purpose of the Plan


The Plan permits participating employees to defer the payment of certain cash
compensation that they may earn. The opportunity to elect such deferrals is
provided in order to help the Company attract and retain key employees. This
Plan is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. It is accordingly intended to be exempt from the participation,
vesting, funding, and fiduciary requirements set forth in Title I of the
Employee Retirement Income Security Act of 1974, as amended, (“ERISA”). In
addition, because the Company has made a notification filing with the Department
of Labor, it is also intended to be otherwise exempt from the reporting and
disclosure requirements set forth in Title I of ERISA. In accordance with
Section,6.11(b), the Plan also is intended to meet the requirements of section
409A of the Internal Revenue Code of 1986, as amended, (the “Code”) and is to be
construed in accordance with that section and any regulatory guidance issued
thereunder.


ARTICLE 2: DEFINITIONS
2.1 Definitions


The following definitions are in addition to any other definitions set forth
elsewhere in the Plan. Whenever used in the Plan, the capitalized terms in this
Section 2.1 shall have the meanings set forth below unless otherwise required by
the context in which they are used:


(a) "Administrator" the administrator described in Section 3.1 that is selected
by the Committee to assist in the administration of the Plan.


(b) "Beneficiary" means a person entitled to receive any payments that remain to
be paid after a Participant's death, as determined under Section 6.3.


(c) "Board" means the Board of Directors of the Company.


















1



--------------------------------------------------------------------------------




(d) "Company" means The Charles Schwab Corporation, a Delaware corporation.


(e) "Committee" means the Compensation Committee of the Board.


(f) "Deferral Account" means the account representing deferrals of cash
compensation, plus investment adjustments, as described in Sections 5.6 and 5.7.


(g) "Disability" means a condition such that an individual is “disabled” within
the meaning of section 409A of the Code and any regulatory guidance promulgated
thereunder. Generally, an individual who is disabled (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (b) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company or its Subsidiaries.


(h) "Initial Deferral Election" means a deferral election that is made in
accordance with Sections 5.1 through 5.5(a).


(i) "Participant" means any employee who meets the eligibility requirements of
the Plan, as set forth in Article 4, and includes, where appropriate to the
context, any former employee who is entitled to payments under this Plan.


(j) "Plan" means The Charles Schwab Corporation Deferred Compensation Plan II,
as in effect from time to time.


(k) "Plan Year" means the calendar year.


(l) "Retirement" shall mean: a Separation from Service with respect to the
Company and its Subsidiaries for any reason other than death at any time after
the Participant has attained age fifty (50), but only if, at the time of such
termination, the Participant has been credited with at least seven (7) Years of
Service for deferrals elected prior to October 23, 2008. For deferrals elected
on or after October 23, 2008, "Retirement" shall mean: a Separation from Service
with respect to the Company and its Subsidiaries for any reason other than death
at any time after the Participant has attained age fifty-five (55), but only if,
at the time of such termination, the Participant has been credited with at least
ten (10) Years of Service. For deferral elections that become irrevocable under
Section 5.4 after December 13, 2017, "Retirement" shall mean: a Separation from
Service with respect to the Company and its Subsidiaries for any reason other
than death at any time after (i) the Participant has attained age fifty-five
(55), but only if, at the time of such termination, the Participant has been
credited with at least ten (10) Years of Service or (ii) the Participant has
attained age sixty-five (65), but only if, at the time of such termination, the
Participant has been credited with at least five (5) Years of Service.


2



--------------------------------------------------------------------------------






For purpose of this subparagraph (l), the term "Years of Service" shall have the
same meaning given to it under the SchwabPlan Retirement Savings and Investment
Plan (or any successor plan).


(m)    “Separation from Service” or “Separate(s) from Service” means "Separation
from Service" within the meaning of section 409A of the Code and any regulatory
guidance promulgated thereunder. Generally, a separation from service occurs
when an individual ceases to provide services for the Company and its
affiliates.


(n)    "Specified Employee" means a "specified employee" within the meaning of
section 409A of the Code and any regulatory guidance promulgated thereunder,
provided that in determining the compensation of individuals for this purpose,
the definition of compensation in Treas. Reg. § 1.415(c)-2(d)(2) shall be used.


(o) "Subsequent Deferral Election" means a further deferral election that is
made in accordance with Section 5.5(c) and applies to an amount that was already
subject to an Initial Deferral Election.


(p) "Subsidiary" means a corporation or other business entity in which the
Company owns, directly or indirectly, securities with more than 80 percent of
the total voting power.


(q) "Unforeseeable Emergency" means a severe financial hardship to the
Participant resulting from (i) an illness or accident of the Participant, the
Participant's spouse, or the Participant's dependent (as defined for purposes of
the severe financial hardship withdrawal rules of section 409A of the Code);
(ii) loss of the Participant's property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined in the sole discretion of
the Administrator in accordance with section 409A of the Code.


(r) "Valuation Date" means each December 31 and any other date designated from
time to time by the Committee for the purpose of determining the value of a
Participant's Deferral Account balance pursuant to Section 5.6.




2.2 Gender and Number


Except when otherwise indicated by the context, any masculine or feminine
terminology shall also include the neuter and other gender, and the use of any
term in the singular or plural shall also include the opposite number.




ARTICLE 3: ADMINISTRATION
3.1 Committee and Administrator


    
    


3



--------------------------------------------------------------------------------




The Committee shall administer the Plan and may select one or more persons to
serve as the Administrator. The Administrator shall perform such administrative
functions as the Committee may delegate to it from time to time. Any person
selected to serve as the Administrator may, but need not, be a Committee member
or an officer or employee of the Company. However, if a person serving as
Administrator or a member of the Committee is a Participant, such person may not
vote on a matter affecting his or her interest as a Participant.


The Committee shall have discretionary authority to construe and interpret the
Plan provisions and resolve any ambiguities thereunder; to prescribe, amend, and
rescind administrative rules relating to the Plan; to select the employees who
may participate and to terminate the future participation of any such employees;
to determine eligibility for benefits under the Plan; and to take all other
actions that are necessary or appropriate for the administration of the Plan.
Such interpretations, rules, and actions of the Committee shall be final and
binding upon all concerned and, in the event of judicial review, shall be
entitled to the maximum deference allowable by law. Where the Committee has
delegated its responsibility for matters of interpretation and Plan
administration to the Administrator, the actions of the Administrator shall
constitute actions of the Committee.


ARTICLE 4: PARTICIPANTS


4.1 Participants


Officers and other key employees of the Company and each of its Subsidiaries
shall be eligible to participate in this Plan upon selection by the
Administrator. To be nominated for participation, an employee must be a member
of a select group of management or highly compensated employees. Directors of
the Company who are full-time employees of the Company shall be eligible to
participate in the Plan.


ARTICLE 5: DEFERRALS


5.1 Salary Deferrals


Each Participant selected under Section 4.1 may elect to defer up to 50 percent
of his or her regular base salary (subject to the provisions of this Article 5).
Any such Initial Deferral Election must be made by entering into a deferred
compensation agreement with the employer in accordance with procedures, and
using a definition of base pay, that is established by the Administrator on or
before the applicable election deadline under Section 5.3 for the period during
which the services for which the deferred salary is to be earned are performed.
Initial Deferral Elections with respect to base pay shall apply only to a single
Plan Year, and a new Initial Deferral Election must be made with respect to each
Plan Year.




4



--------------------------------------------------------------------------------






5.2 Deferrals of Bonuses, Commissions and Other Cash Incentive Compensation


Each Participant may elect to defer all or any portion (subject to the
provisions of this Article 5 and limitations announced by the Administrator) of
(a) his or her commissions (if permitted by the Administrator for the applicable
Plan Year); and (b) any amount that he or she subsequently earns under an annual
cash bonus program for a year and/or a long-term cash incentive compensation
program of the Company or a participating Subsidiary for a specific performance
period. Any such Initial Deferral Election must be made by entering into a
deferred compensation agreement with the employer in accordance with procedures
established by the Administrator on or before the applicable deadline under
Section 5.3. An Initial Deferral Elections under this Section 5.2 shall apply
only to a single Plan Year and a new deferral election must be made with respect
to each Plan Year.


5.3 Timing of Elections


(a) Except as otherwise provided under subparagraph (b) or (c) or (d) below,
compensation for services performed during a Plan Year may be deferred pursuant
to the Participant's Initial Deferral Election only if the election to defer
such compensation is made not later than the close of the preceding Plan Year
or, if permitted by the Administrator in its sole discretion, at such other time
permitted under the Code.


(b) To the extent permitted under section 409A of the Code and any regulatory
guidance promulgated thereunder, in the case of the first Plan Year in which a
Participant becomes eligible to participate in the Plan, the Administrator may,
in its sole discretion, provide that the Participant may make an Initial
Deferral Election to defer compensation for services to be performed subsequent
to the election provided that such election is made not later than 30 days after
the date the Participant becomes eligible to participate in the Plan. The
election shall only apply to compensation earned after the effective date of the
election. For purposes of this subparagraph (b), an individual who becomes
eligible to participate in a deferred compensation plan, which is aggregated
with this Plan under Treasury Regulation 1.409A-1(c)(2), is deemed to have
become eligible for this Plan not later than the first day of eligibility under
any such deferred compensation plan.


(c) In the case of "performance-based compensation" within the meaning of
section 409A of the Code and any regulatory guidance promulgated thereunder that
is based on services performed over a performance period of at least 12 months,
the Administrator may, in its sole discretion, provide that the Participant may
make an Initial Deferral Election to defer such performance-based compensation
provided that such election is made not later than 6 months before the end of
such performance period.


(d) In the case of "sales commission compensation” and “investment commission
compensation" within the meaning of section 409A


5



--------------------------------------------------------------------------------




of the Code and any regulatory guidance promulgated thereunder, the
Administrator may, in its sole discretion, provide that the Participant may make
an Initial Deferral Election to defer such commission compensation at such other
time permitted under the Code and any regulatory guidance promulgated
thereunder.


5.4 Deferral Procedures


Subject to Section 5.3, Participants who elect salary deferrals under Section
5.1 shall have an opportunity to do so with respect to each Plan Year.
Participants who elect deferrals under Section 5.2 shall have a separate
opportunity to do so for each (a) cash bonus under an annual bonus program; (b)
cash bonus or incentive payment under a long-term incentive plan; and (c) if
permitted by the Administrator, commission that they may earn. The Administrator
shall specify the rules for the deferrals that may be elected. If a deferral is
elected, the election shall be irrevocable with respect to the particular
compensation that is subject to the election after the deadline for such
deferrals as set forth in Section 5.3. Deferral elections shall be made on a
form prescribed by the Committee or the Administrator, including an electronic
form. As provided in Section 6.7, any deferral is subject to appropriate tax
withholding measures and may be reduced to satisfy tax withholding requirements.


5.5 Election of Time and Manner of Payment


(a) At the time a Participant makes an Initial Deferral Election under Section
5.1 or 5.2, the Participant shall also designate the manner of payment and the
date on which payments from his or her Deferral Account shall begin. Subject to
Section 5.5(b), a Participant may elect from among the following options:


(i) a lump sum payable in the month of February of any year that the Participant
specifies;


(ii) a lump sum payable in the month of February in the year immediately
following the Participant's Retirement;


(iii) a series of annual installments, commencing in any year selected by the
Participant and payable each year in February, over a period of four years; or


(iv) a series of annual installments, commencing in the year following the
Participant's Retirement and payable each year in February, over a period of
five, ten, or fifteen years, as designated by the Participant.


Notwithstanding the terms of a Participant's election regarding the manner and
date of payment, whether an Initial Deferral Election or a Subsequent Deferral
Election, if a Participant incurs a Separation from Service for any reason other
than Retirement or if the Participant does not have a valid election in place,
the payment of the Participant's entire Deferral Account, including any unpaid
installments pursuant to subparagraph (iii) above, shall be made in a


6



--------------------------------------------------------------------------------




single lump sum in the year following the Participant’s Separation from Service
in February. Notwithstanding anything in the Plan to the contrary, if (i) a
payment is to commence upon a Participant's Retirement or other Separation from
Service, (ii) the Participant is a Specified Employee at the time of the
Separation from Service, and (iii) the Separation from Service occurs after
July, such payment shall commence in the year following the Participant’s
Separation from Service in July.


Any election of a specified payment date pursuant to subparagraphs (i) or (iii),
above, shall be subject to any restrictions that the Committee may, in its sole
discretion, choose to establish in order to limit the number of different
payment dates that a Participant may have in effect at one time.


(b) Notwithstanding anything to the contrary in this Plan, except as otherwise
permitted under section 409A of the Code, a Participant's Deferral Account shall
not be distributed earlier than (i) Separation from Service or, in the case of a
Specified Employee, the date that is at least six (6) months after Separation
from Service; (ii) Disability; (iii) death; (iv) the specified time or schedule
elected under Section 5.5(a)(i) or (iii); (v) to the extent permitted under
section 409A of the Code and any regulatory guidance promulgated thereunder, a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company; or (vi) the occurrence of
an Unforeseeable Emergency.


(c) The acceleration of the time or schedule of any payment under the Plan shall
not be permitted unless permitted by the Administrator in accordance with the
requirements of section 409A of the Code and any regulatory guidance promulgated
thereunder. In accordance with the procedures established by the Administrator,
a Participant may make a Subsequent Deferral Election to delay the timing and
may also change the form of payment elected for a deferral provided that (i) the
election shall not take effect until at least 12 months after the date on which
the election is made; (ii) the payment (or the start of the installment
payments, as applicable) with respect to which such election is made is deferred
for a period of not less than five years from the date such payment or such
installments would otherwise have been made or started; and (iii) the election
shall be made at least 12 months prior to the date of the first scheduled
payment. An Initial Deferral Election made in accordance with Section 5.5(a)(ii)
or (iv) to receive a distribution of a Deferral Account in a lump sum or
installments following Retirement may only be changed once. In addition, a
Participant’s Subsequent Deferral Elections shall be subject to any restrictions
that the Committee may, in its sole discretion, choose to establish in order to
limit the number of different payment dates that a Participant may have in
effect at one time.


(d) If payment is due in the form of a lump sum, the payment shall equal the
balance of the Deferral Account being paid, determined as of the Valuation Date
coincident with or immediately preceding the payment date. If payment is due in
the form of installments, the amount of each installment payment shall be equal
to the quotient determined by dividing (i) the value of the portion of the
Deferral Account to which the installment payment election applies (determined
as of the


7



--------------------------------------------------------------------------------




Valuation Date coincident with or immediately preceding the date the payment is
to be made), by (ii) the number of years over which the installment payments are
to be made, less the number of years in which prior payments attributable to
such installment payment election have been made. For purposes of the Plan,
installment payments shall be treated as a single distribution under section
409A of the Code.


(e) Notwithstanding the foregoing, however, if earnings or losses or any other
amounts credited to a Participant's Deferral Account would not be deductible
under section 162(m) of the Code if paid at the time provided under the
Participant's election, the payment of such amounts, to the extent in excess of
the amount that would be currently tax deductible, shall automatically be
deferred until the earliest year that the payment can be deducted, to the extent
such deferral is permitted under section 409A of the Code (and in the case of an
amount deferred under this provision until after Separation from Service with
respect to a Specified Employee, by delaying the distribution for at least
six-month following the Separation from Service).


5.6 Accounts and Earnings


The Company shall establish a Deferral Account for each Participant who has
elected a deferral under Section 5.1 or 5.2 above, and its accounting records
for the Plan with respect to each such Participant shall include a separate
Deferral Account or subaccount for each deferral election of the Participant
that could cause a payment made at a different time or in a different form from
other payments of deferrals elected by the same Participant. Each Deferral
Account balance shall reflect the Company's obligation to pay a deferred amount
to a Participant or Beneficiary as provided in this Article 5.


Under procedures approved by the Committee and communicated to Participants, a
Participant's Deferral Account balance shall be increased or decreased
periodically (not less frequently than annually) to reflect an assumed earnings
increment or decrement, based on an interest rate or other benchmark selected by
the Committee and in effect at the time (the “earnings adjustment”). Until the
time for determining the amount to be paid to the Participant or Beneficiary,
such assumed earnings adjustment shall accrue from each Valuation Date on the
Deferral Account balance as of that date and shall be credited to the account as
of the next Valuation Date. The rate of earnings adjustment may, but need not,
be determined with reference to the actual rate of earnings on assets held under
any existing grantor trust or other informal funding vehicle that is in effect
pursuant to Section 6.2. Any method of crediting the earnings adjustment that is
followed from time to time may, with reasonable advance notice to affected
Participants, be revoked or revised prospectively as of the beginning of any new
Plan Year or as of a time period established by the Administrator. Earnings
adjustments that have been credited for any Plan Year, like deferred amounts
that have been previously credited to a Participant, shall not be modified or
eliminated retroactively unless they were credited in error, and then they shall
be corrected appropriately. The crediting of assumed earnings adjustments shall
not mean that any deferred compensation promise to a Participant is secured by
particular investment assets or that the Participant is actually


8



--------------------------------------------------------------------------------




earning interest or any other form of investment income under the Plan.
Consistent with the foregoing authority to exercise flexibility in establishing
a method for crediting assumed earnings adjustments on Deferral Account
balances, the Committee may, but need not, consult with Participants about their
investment preferences and may, but need not, institute a program of assumed
earnings adjustments that tracks the investment performance in a Participant's
qualified defined contribution plan account or in an assumed
participant-directed investment arrangement.


5.7 Maintenance of Accounts


The Accounts of each Participant shall be entered on the books of the Company
and shall represent a liability, payable when due under this Plan, out of the
general assets of the Company. Prior to benefits becoming due hereunder, the
Company shall expense the liability for such accounts in accordance with
policies determined appropriate by the Company's auditors. Except to the extent
provided pursuant to the second paragraph of this Section 5.7, the Accounts
created for a Participant by the Company shall not be funded by a trust or an
insurance contract; nor shall any assets of the Company be segregated or
identified to such account; nor shall any property or assets of the Company be
pledged, encumbered, or otherwise subjected to a lien or security interest for
payment of benefits hereunder.


Notwithstanding that the amounts to be paid hereunder to Participants constitute
an unfunded obligation of the Company, the Company may direct that an amount
equal to all or any portion of the Accounts shall be invested by the Company as
the Company, in its sole discretion, shall determine. The Committee may in its
sole discretion determine that all or any portion of an amount equal to the
Accounts shall be paid into one or more grantor trusts that may be established
by the Company for the purpose of providing a potential source of funds to pay
Plan benefits. The Company may designate an investment advisor to direct the
investment of funds that may be used to pay benefits, including the investment
of the assets of any grantor trusts hereunder. Any such grantor trust shall be
established and operated in a manner that is at all times consistent with the
amounts to be paid remaining unfunded obligations for purposes of ERISA.


5.8 Change in Control


In the event of a Change in Control (as defined below), the following rules
shall apply:


(a) All Participants shall continue to have a fully vested, non-forfeitable
interest in their Deferral Accounts.


(b) To the extent permitted under section 409A of the Code and any regulatory
guidance issued thereunder when the Plan is terminated within 30 days preceding
the Change in Control or the 12 months following the Change in Control,
deferrals of amounts for the year that includes the Change in Control shall
cease beginning with the first payroll period that follows the termination of
the Plan.


9



--------------------------------------------------------------------------------








(c)     A special allocation of earnings on all Deferral Accounts shall be made
under Section 5.6 as of the date of the Change in Control (such that the date of
the Change in Control is a Valuation Date) on a basis no less favorable to
Participants than the method being followed prior to the Change in Control.


(d)    To the extent permitted under section 409A of the Code and any regulatory
guidance issued thereunder and notwithstanding any Initial Deferral Election or
Subsequent Deferral Election made pursuant to Section 5.5(a) and (c), the unpaid
balance of a Participant’s Deferral Account, including any unpaid installments,
shall be distributed in a cash lump sum no later than 30 days following the
Change in Control and shall be in an amount equal to the full Deferral Account
balance, as adjusted pursuant to subparagraph (c) above, as of the date of the
Change in Control.


(e)     Subject to section 409A of the Code and any regulatory guidance
promulgated thereunder, nothing in this Plan shall prevent a Participant from
enforcing any rules in a contract or another plan of the Company or any
Subsidiary concerning the method of determining the amount of a bonus, incentive
compensation, or other form of compensation to which a Participant may become
entitled following a change in control, or the time at which that compensation
is to be paid in the event of a change in control.


(f)     For purposes of this Plan, a "Change in Control" means any of the
following but only to the extent that such change in control transaction is a
change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company as defined in
the regulations promulgated under section 409A of the Code:


(1)    Any "person" who, alone or together with all "affiliates" and
"associates" of such person, is or becomes (A) an "acquiring person" or (B) the
"beneficial owner" of 35% of the outstanding voting securities of the Company
(the terms “acquiring person”, "person", "affiliates", "associates" and
"beneficial owner" are used as such terms are used in the Securities Exchange
Act of 1934 and the General Rules and Regulations thereunder); provided,
however, that a "Change in Control" shall not be deemed to have occurred if such
"person" is Charles R. Schwab, the Company, any subsidiary or any employee
benefit plan or employee stock plan of the Company or of any Subsidiary, or any
trust or other entity organized, established or holding shares of such voting
securities by, for or pursuant to, the terms of any such plan; or


(2)    Individuals who at the beginning of any one year period constitute the
Board cease for any reason, during such period, to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company's Shareholders, of each new Board Member was approved by a vote of a
majority of the Board members then still in office who were Board members at the
beginning of such one year period; or


(3)     Approval by the shareholders of the Company of:


10



--------------------------------------------------------------------------------








(A) the sale or transfer of substantially all of the Company's business and/or
assets to a person or entity that is not a "subsidiary" (any corporation or
other entity a majority or more of whose outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company); or


(B) an agreement to merge or consolidate, or otherwise reorganize, with one or
more entities which are not subsidiaries (as defined in (A) above), as a result
of which less than 50% of the outstanding voting securities of the surviving or
resulting entity are, or are to be, owned by former shareholders of the Company.


A Change in Control shall occur on the first day on which any of the preceding
conditions has been satisfied. However, notwithstanding the foregoing, this
Section 5.8 shall not apply to any Participant who alone or together with one or
more other persons acting as a partnership, limited partnership, syndicate, or
other group for the purpose of acquiring, holding or disposing of securities of
the Company, triggers a "Change in Control" within the meaning of paragraphs (1)
or (2) above.


5.9 Payment of Deferred Amounts


A Participant shall have a fully vested, non-forfeitable interest in his or her
Deferral Account balance at all times. However, vesting does not confer a right
to payment other than in the manner elected by the Participant (or otherwise
applicable) pursuant to Section 5.5 (subject to any modification that may occur
pursuant to Section 5.6, 5.8, or 5.10). Upon the expiration of a deferral period
selected by the Participant in one or more deferral elections or at such earlier
time as provided for in Section 5.5, the Company shall pay to such Participant
(or to the Participant's Beneficiary, in the case of the Participant's death) an
amount equal to the balance of the Participant's Account attributable to such
expiring deferral elections, plus assumed earnings (determined by the Company
pursuant to Section 5.6) thereon.


5.10 Payment on Certain Events


Notwithstanding any elections that have been made under Section 5.5, the unpaid
balance of a Participant's Deferral Account, including any unpaid installments,
shall be paid in a lump sum within sixty (60) days in the event of the
Participant's death, Disability, or upon receipt of a written request from a
Participant and the Administrator's determination that the Participant has
incurred an Unforeseeable Emergency; provided, that the amounts distributed
because of an Unforeseeable Emergency shall not exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise or by
liquidation of the individual's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).


11



--------------------------------------------------------------------------------






ARTICLE 6: GENERAL PROVISIONS


6.1 Unfunded Obligation


The deferred amounts to be paid to Participants pursuant to this Plan constitute
unfunded obligations of the Company. Except to the extent specifically provided
hereunder, the Company is not required to segregate any monies from its general
funds, to create any trusts, or to make any special deposits with respect to
this obligation. Title to and beneficial ownership of any investments, including
any grantor trust investments which the Company has determined and directed the
Administrator to make to fulfill obligations under this Plan shall at all times
remain in the Company. Any investments and the creation or maintenance of any
trust or Accounts shall not create or constitute a trust or a fiduciary
relationship between the Administrator or the Company and a Participant, or
otherwise create any vested or beneficial interest in any Participant or his or
her Beneficiary or his or her creditors in any assets of the Company whatsoever.
The Participants shall have no claim for any changes in the value of any assets
which may be invested or reinvested by the Company in an effort to match its
liabilities under this Plan.


   
6.2 Informal Funding Vehicles


Notwithstanding Section 6.1, the Company may, but need not, arrange for the
establishment and use of a grantor trust or other informal funding vehicle to
facilitate the payment of benefits and to discharge the liability of the Company
under this Plan to the extent of payments actually made from such trust or other
informal funding vehicle. Any investments and any creation or maintenance of
memorandum accounts or a trust or other informal funding vehicle shall not
create or constitute a trust or a fiduciary relationship between the Committee
or the Company and a Participant, or otherwise confer on any Participant or
Beneficiary or his or her creditors a vested or beneficial interest in any
assets of the Company whatsoever. Participants and Beneficiaries shall have no
claim against the Company for any changes in the value of any assets which may
be invested or reinvested by the Company with respect to this Plan.


6.3 Beneficiary


The term "Beneficiary" shall mean the person or persons to whom payments are to
be paid pursuant to the terms of the Plan in the event of the Participant's
death. A Participant may designate a Beneficiary on a form provided by the
Administrator, executed by the Participant, and delivered to the Administrator
prior to the death of the Participant. The Administrator may require the consent
of the Participant's spouse to a designation if the designation specifies a
Beneficiary other than the spouse. Subject to the foregoing, a Participant may
change a Beneficiary designation at any time. Subject to the property rights of
any prior spouse, if no Beneficiary is


12



--------------------------------------------------------------------------------




designated, if the designation is ineffective, or if the Beneficiary dies before
the balance of the Account is paid, the balance shall be paid to the
Participant's surviving spouse, or if there is no surviving spouse, to the
Participant's estate.


6.4 Incapacity of Participant or Beneficiary


Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the date on which the
Administrator receives a written notice, in a form and manner acceptable to the
Administrator, that such person is incompetent or a minor, for whom a guardian
or other person legally vested with the care of his or her person or estate has
been appointed; provided, however, that if the Administrator finds that any
person to whom a benefit is payable under the Plan is unable to care for his or
her affairs because of incompetency, or because he or she is a minor, any
payment due (unless a prior claim therefor shall have been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, a
brother or sister, or to any person or institution considered by the
Administrator to have incurred expense for such person otherwise entitled to
payment. To the extent permitted by law, any such payment so made shall be a
complete discharge of liability therefor under the Plan.


If a guardian of the estate of any person receiving or claiming benefits under
the Plan is appointed by a court of competent jurisdiction, benefit payments may
be made to such guardian provided that proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Administrator. In the event a person claiming or receiving benefits under the
Plan is a minor, payment may be made to the custodian of an account for such
person under the Uniform Gifts to Minors Act. To the extent permitted by law,
any such payment so made shall be a complete discharge of any liability
therefore under the Plan.


6.5 Nonassignment and Qualifying Domestic Relations Orders


Except insofar as may otherwise be required by law or pursuant to the terms of a
Qualifying Domestic Relations Order, as set forth in this Section 6.5, the right
of a Participant or Beneficiary to the payment of any amounts under the Plan may
not be assigned, transferred, pledged or encumbered nor shall such right or
other interests be subject to attachment, garnishment, execution, or other legal
process. Notwithstanding the prior sentence, all or a portion of a Participant's
Account balance may be paid to another person as specified in a domestic
relations order that the Administrator determines is qualified (a “Qualifying
Domestic Relations Order”). For this purpose, a Qualifying Domestic Relations
Order means a judgment, decree, or order (including the approval of a settlement
agreement) which is: (a) issued pursuant to a State's domestic relations law;
(b)     relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant; (c) creates or recognizes the right of a spouse, former spouse,
child or other dependent of the Participant to receive all or a


13



--------------------------------------------------------------------------------




portion of the Participant's payment under the Plan; (d) provides for payment in
an immediate lump sum as soon as practicable after the Administrator determines
that a Qualifying Domestic Relations Order exists; and (e) meets such other
requirements established by the Administrator that are consistent with Treasury
Regulation §1.409A-3(j)(4)(ii). The Administrator shall determine whether any
document received by it is a Qualifying Domestic Relations Order. In making this
determination, the Administrator may consider the rules applicable to "domestic
relations orders" under Code section 414(p) and ERISA section 206(d), and such
other rules and procedures as it deems relevant.


6.6 No Right to Continued Employment


Nothing in the Plan shall be construed to confer upon any Participant any right
to continued employment with the Company, nor shall the Plan interfere in any
way with the right of the Company to terminate the employment of such
Participant at any time without assigning any reason therefor.




6.7 Tax Withholding


Appropriate taxes shall be withheld from cash payments made to Participants
pursuant to the Plan. To the extent tax withholding is payable in connection
with the Participant's deferral of income rather than in connection with the
payment of deferred amounts, such withholding may be made from other wages and
salary currently payable to the Participant, or, as determined by the
Administrator, the amount of the deferral elected by the Participant may be
reduced in order to satisfy required tax withholding for employment taxes and
any other taxes.


  
6.8 Claims Procedure Generally


In connection with any claim or dispute arising prior to a Change in Control,
the Administrator has established a claims procedure consistent with the
requirements of ERISA, which is set forth in the Prospectus for the Plan, the
terms of which are incorporated here by reference. The parties assigned
responsibility for claims under the claims procedure have the exclusive and
discretionary authority to construe and to interpret the Plan, to decide all
questions of eligibility for benefits, to determine the amount and manner of
payment of such benefits and to make any determinations that are contemplated by
(or permissible under) the terms of this Plan, to resolve any other claims and
disputes regarding rights in relation to the Plan, and the parties’ decisions on
such matters will be final and conclusive on all other parties. Any such
decision or determination shall be made in the absolute and unrestricted
discretion of the responsible parties, even if (1) such discretion is not
expressly granted by the Plan provisions in question, or (2) a determination is
not expressly called for by the


14



--------------------------------------------------------------------------------




Plan provisions in question, and even though other Plan provisions expressly
grant discretion or call for a determination. As a result, benefits under this
Plan will be paid only if the responsible parties decide in their discretion
that the applicant is entitled to them. In the event of a review by a court,
arbitrator or any other tribunal, any exercise of the parties’ discretionary
authority shall not be disturbed unless it is clearly shown to be arbitrary and
capricious, such review may not proceed unless the applicant has fully exhausted
the claims procedure, and such review will be limited to the record that was
considered by or presented to the responsible parties in the claims procedure.
In determining whether an applicant has exhausted the claims procedure, the
exhaustion requirement of this Section 6.8 shall require exhaustion in as many
circumstances as possible (and any steps necessary to clarify or effect this
intent may be taken), and the application of such requirement shall take into
account that the Plan’s status as a “top-hat plan” (a plan that is unfunded and
is maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees) renders exceptions
to exhaustion invalid. A civil action for benefits under the Plan may only be
brought after the Participant has exhausted the Plan’s claims and appeal
procedures within one year from the date of the final decision regarding the
claim for benefits.


6.9 Arbitration Following a Change in Control


Following a Change in Control of the Company (as determined under Section 5.8)
the claims procedure shall include the following arbitration procedure. Since
time will be of the essence in determining whether any payments are due to the
Participant under this Plan following a Change in Control, a Participant may
submit any claim for payment to arbitration as follows: On or after the second
day following the Change in Control or other event triggering a right to
payment, the claim may be filed with an arbitrator of the Participant's choice
by submitting the claim in writing and providing a copy to the Company. The
arbitrator must be


(a)
a member of the National Academy of Arbitrators or one who currently appears on
arbitration panels issued by the Federal Mediation and Conciliation Service or
the American Arbitration Association; or



(b)
a retired judge of the State in which the claimant is a resident who served at
the appellate level or higher.



The arbitration hearing shall be held within 72 hours (or as soon thereafter as
possible) after filing of the claim unless the Participant and the Company agree
to a later date. No continuance of said hearing shall be allowed without the
mutual consent of the Participant and the Company. Absence from or
nonparticipation at the hearing by either party shall not prevent the issuance
of an award. Hearing procedures which will expedite the hearing may be ordered
at the arbitrator's discretion, and the arbitrator may close the hearing in his
or her sole discretion upon deciding he or she has heard sufficient evidence to
satisfy issuance of an award. In reaching a decision, the arbitrator shall have
no authority to ignore, change,


15



--------------------------------------------------------------------------------




modify, add to or delete from any provision of this Plan, but instead is limited
to interpreting this Plan. The arbitrator's award shall be rendered as
expeditiously as possible, and unless the arbitrator rules within seven days
after the close of the hearing, he will be deemed to have ruled in favor of the
Participant. If the arbitrator finds that any payment is due to the Participant
from the Company, the arbitrator shall order the Company to pay that amount to
the Participant within 48 hours after the decision is rendered. The award of the
arbitrator shall be final and binding upon the Participant and the Company.


Judgment upon the award rendered by the arbitrator may be entered in any court
in any State of the United States. In the case of any arbitration regarding this
Agreement, the Participant shall be awarded the Participant's costs, including
attorney's fees. Such fee award may not be offset against the deferred
compensation due hereunder. The Company shall pay the arbitrator's fee and all
necessary expenses of the hearing, including stenographic reporter if employed.


6.10 Termination and Amendment


The Committee may from time to time amend, suspend or terminate the Plan, in
whole or in part, and if the Plan is suspended, the Committee may reinstate any
or all of its provisions. The Executive Vice President - Human Resources has the
authority to amend the Plan to comply with the requirements of the Code, to
avoid a plan failure under section 409A of the Code and to facilitate
administration of the Plan to the extent that any such amendments will not
materially increase the cost of the Plan. Except as otherwise required by law,
the Committee may delegate to the Administrator all or any of its foregoing
powers to amend or suspend the Plan. Any such amendment or suspension may affect
future deferrals without the consent of any Participant or Beneficiary. However,
with respect to deferrals that have already occurred, no amendment or suspension
may impair the right of a Participant or a designated Beneficiary to receive
payment of the related deferred compensation in accordance with the terms of the
Plan prior to the effective date of such amendment or suspension, unless the
affected Participant or Beneficiary gives his or her express written consent to
the change; provided that such consent shall not be required if an amendment is
required to avoid a plan failure under section 409A of the Code.


Subject to the requirements of section 409A of the Code and any regulatory
guidance promulgated thereunder, the Committee may terminate the Plan at any
time and in the Committee’s discretion the Deferral Accounts of Participants may
be distributed within the period beginning twelve months after the date the Plan
was terminated and ending twenty-four months after the date the Plan was
terminated, or pursuant to Section 5.5, 5.8, or 5.10, if earlier. If the Plan is
terminated and Deferral Accounts are distributed, the Company shall terminate
all account balance non-qualified deferred compensation plans that are
aggregated with the Plan under section 409A of the Code with respect to all
participants and, to the extent applicable under section 409A under the
circumstances of the termination, shall not adopt a new account balance
non-qualified deferred compensation plan that is aggregated


16



--------------------------------------------------------------------------------




with the Plan under section 409A of the Code for at least three years after the
date the Plan was terminated.


The Committee, in its discretion, may terminate the Plan upon a corporate
dissolution of the Company that is taxed under section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. section 503(b)(1(A),
provided that the Participants’ Deferral Accounts are distributed and included
in the gross income of the Participants at the time required under section 409A
of the Code.


6.11 Applicable Law


(a) The Plan shall be construed and governed in accordance with applicable
federal law and, to the extent not preempted by such federal law, the laws of
the State of California to the extent the application of such state laws would
not result in the taxation of amounts deferred under the Plan until such amounts
are distributed to participants under the Plan.


(b)     (1) It is intended that this Plan shall be construed and administered in
a manner that satisfies the requirements for any deferral of income under the
Code including, but not limited to, Section 409A of the Code (“Section 409A”),
and in a manner that will not cause a Participant to be liable for the payment
of interest and tax penalties that may be imposed under Section 409A in
connection with noncompliance with Section 409A. If any provision of this Plan
may be susceptible to more than one interpretation, and one possible
interpretation may result in noncompliance with Section 409A, such provision
shall be applied and construed in a manner that is consistent with the
provisions of Section 409A and the regulations and other guidance, while
minimizing modifications to the Plan’s administrative practices to the extent
feasible under the circumstances. To the extent that any provision of the Plan
would cause an unambiguous conflict with the requirements of Section 409A, or
would cause the administration of the Plan to fail to satisfy the requirements
of Section 409A, such provision shall be deemed null and void to the maximum
extent permitted by applicable law.


(2) Neither the Company, any Subsidiary or any employer assumes any economic
burdens associated with Section 409A. Although the Company intends to administer
the Plan to prevent noncompliance with Section 409A, it does not represent or
warrant that the Plan complies with Section 409A or any other provision of
federal, state, local, or non-United States law. The Company, the Subsidiaries,
the employers, and their respective directors, officers, employees and advisers
(the “Applicable Parties”) will not be liable to any Participant (or any other
individual claiming a benefit through or in connection with a Participant) for
any tax, interest, or penalties the Participant (or any other individual) may
owe as a result of participation or an interest or right under the Plan. None of
the Applicable Parties have any obligation to indemnify or otherwise protect any
Participant or other individual from any taxes, penalties, interest or other
tax-related liabilities in connection with Section 409A.




17

